Exhibit 10.8























PURCHASE AND SALE AGREEMENT










SELLER:    CF United PropCo LLC,
a Delaware limited liability company










PURCHASER:    ARCP Acquisitions, LLC,
a Delaware limited liability company










September 10, 2014










REGARDING CERTAIN REAL PROPERTY AND IMPROVEMENTS






--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made effective as of
September 10, 2014 (the “Effective Date”), by and between CF Untied PropCo LLC,
a Delaware limited liability company (“Seller”), and ARCP Acquisitions, LLC, a
Delaware limited liability company (“Purchaser”).


RECITALS


A. Seller is the owner of (i) certain parcels of real estate generally described
on Exhibit A attached hereto (collectively, the “Real Properties”, and, each
individually, a “Real Property”), (ii) the buildings, structures and other
improvements located thereon, including but not limited to all site work,
landscaping, fixtures and utilities (the “Buildings”), (iii) the machinery,
equipment and systems necessary for the operation of the Buildings that are
“fixtures” pursuant to applicable law, including, but not limited to any
built-in equipment, compressors, appliances, engines, electrical, plumbing,
heating, ventilation and air-conditioning equipment, fire sprinklers and fire
suppression equipment, lighting including emergency lighting, security cameras
and systems, paging and sound systems, walk-in coolers and refrigerated cases,
built-in shelving, awnings, and supports for signs (but specifically excluding
any such items that are not “fixtures” pursuant to applicable law, fuel tanks,
fuel dispensers, display cases, counters, shelves, racks and billboards) (the
“Fixtures”), and (iv) attendant rights appurtenant to any of the foregoing
(collectively, the Real Properties, Buildings, Fixtures and Seller’s attendant
rights appurtenant to the Real Properties, Buildings, Fixtures are referred to
herein as the “Properties”, and, where reference is being made to a single Real
Property, the portion of the Buildings and Fixtures thereon and Seller’s
attendant rights appurtenant thereto, as a “Property”); and


B. Seller desires to sell to Purchaser the Properties in accordance with the
terms and subject to the conditions of this Agreement.


NOW, THEREFORE, in reliance on the foregoing and in consideration of the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:


1. PURCHASE AND SALE OF THE PROPERTIES. Subject to and in accordance with the
terms and conditions set forth in this Agreement, Purchaser shall purchase from
Seller and Seller shall sell to Purchaser the Properties.


2. PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller for
the Properties is Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00), payable in cash or other immediately available funds in
accordance with the following provisions (the “Purchase Price”). The Purchase
Price shall be allocated among the Properties as set forth on Exhibit A.


2.1 Earnest Money. Within three (3) business days after the Effective Date,
Purchaser shall deliver to First American Title Insurance Company (Phoenix, AZ)
(“Escrow Agent”) the sum of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00)






--------------------------------------------------------------------------------






(the “Earnest Money”) by cashier’s check or other immediately available funds.
The Earnest Money shall be invested as Purchaser so directs. Any and all
interest earned on the Earnest Money shall be reported to Purchaser’s federal
tax identification number. Except as expressly set forth herein to the contrary,
the Earnest Money shall become nonrefundable upon the expiration of the Due
Diligence Period (as defined in Section 8.1 below) if Purchaser does not notify
Seller in writing on or before the expiration of the Due Diligence Period that
Purchaser elects to terminate the transaction. Notwithstanding the prior
sentence, if the transaction fails to close because of Seller’s default under
this Agreement or failure of a condition precedent to Purchaser’s obligations to
close, the Earnest Money shall be returned to the Purchaser by Escrow Agent. If
the transaction closes in accordance with the terms of this Agreement, then
Escrow Agent shall deliver the Earnest Money to Seller at Closing as payment
toward the Purchase Price.


3.    TITLE POLICIES; SURVEYS.


3.1 Purchaser acknowledges and agrees that Seller has delivered to Purchaser
copies of the owner’s policies of title insurance in favor of the Seller with
respect to each Property (the “Existing Title Policies”) issued by First
American Title Insurance Company (Phoenix, AZ) (the “Title Insurer”), and copies
of existing surveys of each Property in Seller’s possession or control
(collectively, the “Existing Surveys”).


3.2 Purchaser will promptly cause to be ordered, for each Property, a commitment
(the “Title Commitment”) for a new owner’s policy of title insurance for each
Property to be issued to the Purchaser in the amount of the Purchase Price as
allocated to the applicable Property, together with such endorsements as
Purchaser may reasonably require (each, a “Title Policy”, collectively, the
“Title Policies”), in form and substance reasonably approved by Purchaser prior
to the end of the Due Diligence Period (as defined in Section 8.1 below). Seller
shall use commercially reasonable efforts in cooperating with Purchaser to (i)
remove any exceptions that can be reasonably removed from the Title Commitment,
including, without limitation, by Seller’s delivery of a customary owner’s title
affidavit or gap indemnity in form and substance reasonably acceptable to
Seller, and (ii) address and resolve any title, survey or zoning questions and
issues related to the Properties. Notwithstanding the foregoing, Seller shall be
required to satisfy the following items at or prior to Closing (i) monetary
liens, encumbrances or security interests against Seller and/or Seller’s
interest in any of the Properties that were voluntarily created by Seller, (ii)
encumbrances that have been voluntarily placed against any of the Properties by
Seller after the Effective Date without Purchaser’s prior written consent, (iii)
exceptions that can be removed from the Title Commitment by Seller’s delivery of
a customary owner’s title affidavit in the form attached hereto as Exhibit D or
gap indemnity in the form attached hereto as Exhibit E, and (iv) any exceptions
that Seller agrees during the Due Diligence Period, in writing, to cure or
satisfy at or prior to Closing (all of the foregoing hereinafter collectively
referred to as the “Seller’s Required Removal Items”).


3.3 Purchaser shall not be obligated to proceed with the Closing unless and
until the Title Insurer is prepared to issue at Closing Title Policies based on
the amount of the Purchase Price as allocated to each Property in form and
substance reasonably approved by Purchaser prior to the end of the Due Diligence
Period.






--------------------------------------------------------------------------------






4. CLOSING. The payment of the Purchase Price, the transfer of ownership of the
Properties, and the satisfaction of all other terms and conditions of the
transaction contemplated by this Agreement (the “Closing”) shall occur ten (10)
days after the expiration of the Due Diligence Period or such earlier date
mutually agreed to by Purchaser and Seller (such day being sometimes referred to
as the “Closing Date”), through escrow at the office of the Title Insurer. If
the date for Closing above provided for falls on a Saturday, Sunday or legal
holiday, then the Closing Date shall be the next business day. Seller and
Purchaser shall endeavor to have the Closing no later than September 30, 2014.
The Closing shall be effective as of 11:59 p.m. (PST) on the day preceding the
Closing Date (the “Effective Time”). Notwithstanding the foregoing, Purchaser
shall have the right to extend the Closing Date (the “Closing Date Extension
Option”) for up to fifteen (15) business days by delivering written notice (the
“Extension Notice”) to Seller at least three (3) business days prior to the
initially scheduled Closing Date. Purchaser’s failure to deliver the Extension
Notice in accordance with the terms of the immediately preceding sentence shall
be deemed Purchaser’s waiver of the Closing Date Extension Option. In the event
Purchaser exercises the Closing Date Extension Option, the Closing Date shall
mean the closing date specified in the Extension Notice.


4.1 Seller’s Closing Deliveries. At Closing, Seller shall execute and deliver or
cause to be delivered to Purchaser (either through escrow or as otherwise
provided below) each of the documents described below: (a) one original special
warranty deed for each Property conveying fee simple title to each Property to
Purchaser (each, a “Deed”); (b) one original Seller’s non-foreign affidavit in
the form attached hereto as Exhibit C, which shall be executed and delivered by
the transferor (within the meaning of Code Section 1445) of the Properties; (c)
counterparts of the Closing Statement (as defined in Section 4.4 below); (d)
such evidence of Seller’s power and authority to execute this Agreement and
related documents as Purchaser may reasonably request; (e) any transfer tax
statement and affidavit, declaration and filing that may be required by the
state, county and municipality, as applicable, in which a Property is located in
order to record each Deed; (f) such other instruments and documents which shall
be necessary in connection with the transaction contemplated herein and which do
not impose, create, or potentially create any liability or expense upon Seller
not expressly required under this Agreement; (g) an assignment and assumption of
each Master Land and Building Lease identified on Schedule 4.1, as may be
modified prior to Closing pursuant to a lease amendment acceptable to Seller,
Tenant (as hereinafter defined) and Purchaser (each, a “Master Lease” and
collectively, the “Master Leases”) in the form attached hereto as Exhibit B with
such modifications as are necessary to be recorded in each county in which a
Property is located (collectively, the “Lease Assignments”) executed by Seller;
(h) Seller executed notices of sale with respect to the Properties; (i) one
original assignment agreement for each pool of Properties covered by a Master
Lease transferring to Purchaser Seller’s right, title and interest in and to any
permits, licenses, warranties and guaranties relating to such Properties, if
any, in the form attached hereto as Exhibit F; (j) an original estoppel
certificate with respect to each Master Lease executed by Apro, LLC, a Delaware
limited liability company (“Tenant”) in the form required by such Master Lease
and dated no earlier than five (5) days prior to Closing (each, a “Tenant
Estoppel” and collectively, the “Tenant Estoppels”); and (k) an original
estoppel certificate executed by all other parties (to the extent Purchaser
prepares and provides to Seller such estoppel certificate in accordance with
Section 12.4 and to the extent such parties are required to execute such an
estoppel certificate upon the request of Seller) to any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions




--------------------------------------------------------------------------------








affecting any of the Properties, if any, addressed or certified to Purchaser and
Purchaser’s lender (if any) stating that such instrument is in full force and
effect and is not modified (except as disclosed in such estoppel certificate)
and, to the best knowledge of the party giving the estoppel, the other party or
parties thereto is/are not in default under the applicable instrument and all
amounts, if any, owing under the applicable agreement have been paid in full;
notwithstanding any other statement in this Section 4, in the event that Seller
is unable to deliver any estoppel certificate required under this clause (k)
prior to the Closing Date, the Closing Date shall not be postponed, but Seller
shall use its best efforts to assist Purchaser in obtaining such estoppel
certificate as soon after the Closing Date as commercially practicable.
Notwithstanding anything to the contrary herein, Seller shall deliver the Tenant
Estoppels to Purchaser at least five (5) days prior to the Closing Date.
Seller’s obligation, if any, to provide the files and materials listed herein
shall survive the Closing. The Closing Statement may be signed in electronic or
facsimile counterparts on the Closing Date.


4.2 Purchaser’s Closing Deliveries. At Closing Purchaser shall deliver or cause
to be delivered to Seller (a) the Purchase Price in accordance with Section 2;
(b) counterparts of the Closing Statement, (c) such evidence of Purchaser’s
power and authority to execute this Agreement and related documents, as Seller
may reasonably request; (d) Purchaser executed notices of sale with respect to
the Properties; (e) Purchaser executed counter-parts of the Lease Assignments;
(f) a Purchaser executed W-9; (g) any transfer tax statement and affidavit,
declaration and filing that may be required to be executed by Purchaser by the
state, county and municipality, as applicable, in which a Property is located in
order to record each Deed; and (h) such other instruments and documents which
shall be necessary in connection with the transaction contemplated herein and
which do not impose, create, or potentially create any liability or expense upon
Purchaser not expressly required under this Agreement. Purchaser’s obligation,
if any, to provide the files and materials listed herein shall survive the
Closing. The Closing Statement may be signed in electronic or facsimile
counterparts on the Closing Date.


4.3 Each of Purchaser and Seller shall execute and deliver all instruments and
certificates as are reasonably requested by the other party and that are
necessary to enable Purchaser and Seller to comply with the requirements of
Sections 4.1(e) and 4.2(g). Furthermore, each of Purchaser and Seller shall
execute and deliver all instruments and other certificates as could enable the
parties to evidence any available exemption from, or reduction with respect to,
the amount of any such transfer taxes owed, which exemption or reduction Seller
and/or Purchaser is legally entitled to claim, as long as such instruments and
certificates do not impose, create, or potentially create any liability or
expense upon Purchaser or Seller not expressly required under this Agreement.
This Section 4.3 shall survive the Closing.


4.4 Closing Prorations and Adjustments. The provisions of this Section 4.4 shall
survive the Closing. Seller shall cause the Escrow Agent to prepare a statement
of the prorations and adjustments required by this Agreement (the “Closing
Statement”), and submit Seller’s best effort estimate of the Closing Statement
to Purchaser for approval at least two (2) business days prior to the Closing
Date. The items listed below are to be equitably prorated or adjusted as of the
Effective Time, it being understood that for purposes of prorations and
adjustments, Seller shall be deemed the owner of the Properties on or prior to
the Effective Time and Purchaser shall be deemed the owner of the Properties
after the Effective Time.




--------------------------------------------------------------------------------








4.4.1 Rent. The base rent payable by the Tenant for the calendar month in which
the Closing occurs shall be prorated as of the Effective Time on the basis of
the number of days of such month the Properties will have been owned by
Purchaser and Seller, respectively. If the Closing Date is on or after the 20th
day of the calendar month in which the Closing Date occurs, the monthly base
rent due to Purchaser for the first full calendar month (the “Initial Rent”)
under the terms of the Master Leases shall be credited to Purchaser at the
Closing (in such event, Tenant shall pay the Initial Rent to Seller, and,
notwithstanding the terms of the Master Leases, shall not be obligated to make a
payment for the Initial Rent to Purchaser). In the event that Purchaser is
credited for any amount on the Closing Date that Purchaser is subsequently paid
by the Tenant, Purchaser shall promptly refund such amount to Seller.
Notwithstanding any other provision in this Agreement, Purchaser’s obligations
under this Section 4.4 of the Agreement shall survive Closing for a period of
sixty (60) days.


If any item of income or expense set forth in this Section 4.4 is subject to
final adjustment after Closing, then Seller and Purchaser shall make, and each
shall be entitled to, an appropriate reproration to each such item promptly when
accurate information becomes available, subject to Section 4.6 below. Any
amounts due from one party to the other as a result of such reproration shall be
paid promptly in cash to the party entitled thereto. Seller and Purchaser hereby
covenant and agree to make available to each other for review such records as
are necessary to complete such reprorations. No proration shall be made of real
estate and personal property taxes, utility charges, or maintenance expenses
with respect to the Properties (Seller hereby representing and warranting to
Purchaser that Tenant is responsible for all such charges, taxes and expenses
under the Master Leases). The foregoing provisions of this Section
4.4 shall survive the Closing.


4.5    Transaction Costs.


4.5.1 Seller’s Costs. Seller shall pay (i) the fees and disbursements of
Seller’s counsel, (ii) one-half of the fees and costs due Escrow Agent for its
services, (iii) costs of releasing all liens, judgments and other encumbrances
that are to be released and of recording such releases, if any, and (iv) the
costs of any transfer taxes (determined based on the allocated Purchase Prices
set forth on Exhibit A) or recording fees, if any.


4.5.2 Purchaser’s Costs. Purchaser shall pay (i) the fees and disbursements of
Purchaser’s counsel, (ii) one-half of the fees and costs due Escrow Agent for
its services, (iii) all costs associated with Purchaser’s due diligence,
including the costs of surveys, Phase I environmental reports and appraisals
ordered by Purchaser, (iv) all costs associated with the issuance of the Title
Policies, as described in Section 3, (v) all costs associated with extended
coverage and the issuance of endorsements to the Title Policies, and (vi) the
cost of any lender’s policy of title insurance.


4.5.3 The foregoing costs in Sections 4.5.1 and 4.5.2 shall be paid by the
responsible party whether or not Closing occurs, but only to the extent actually
incurred by the responsible party.




--------------------------------------------------------------------------------








4.6 Reprorations. Notwithstanding anything contained herein to the contrary, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after Closing. The provisions of this Section 4.6 shall survive the Closing
for one (1) year.


5. CASUALTY LOSS AND CONDEMNATION. If, prior to Closing, any Property, or any
part thereof shall be condemned (which shall include the institution of any
condemnation proceedings, notice of such action or proceeding being given or
threatened or any conveyance made in lieu of condemnation proceedings) or
destroyed or damaged by fire or other casualty, Seller shall promptly so notify
Purchaser. In the event of a material loss (hereinafter defined), Purchaser
shall have the option to terminate this Agreement with respect to the affected
Property by giving notice to Seller within fifteen (15) days after Seller’s
request that the option be exercised (but no later than the Closing). If the
condemnation, destruction or damage does not result in a material loss or if it
results in a material loss and Purchaser elects not to terminate this Agreement
with respect to the affected Property, then Seller and Purchaser shall
consummate the transaction contemplated by this Agreement notwithstanding such
condemnation, destruction or damage, and Purchaser shall be entitled to (i) in
the event of a condemnation, any condemnation award to which Seller would be
entitled, or (ii) in the event of damage or destruction, any insurance proceeds
to which Seller would be entitled and a credit against the Purchase Price in the
amount of the deductible under any policies of insurance. If Purchaser elects to
terminate this Agreement with respect to the affected Property in accordance
with this Section 5, the Purchase Price shall be reduced by the amount of the
Purchase Price allocated to the affected Property as set forth on Exhibit A, and
neither party shall have any further rights or obligations under this Agreement
with respect to the affected Property except as otherwise provided for in this
Agreement. For purposes of this Section 5, a “material loss” means if (i) the
damage caused by the casualty exceeds $250,000.00, (ii) the casualty or taking
results in termination of the Master Lease with respect to the affected Property
pursuant to Section 12.02 thereof or Tenant having the right to a reduction in
the base rent payable under such Master Lease pursuant to Section 12.05 thereof,
and Tenant does not waive such rights in writing prior to Closing, or (iii) the
taking would have a material adverse effect on parking, access or signage for
the affected Property.


6. BROKERAGE. Seller and Purchaser shall each indemnify and hold the other
harmless from and against any and all claims of all brokers and finders claiming
by, through or under the indemnifying party and in any way related to the sale
and purchase of the Properties, this Agreement or otherwise, including, without
limitation, attorneys’ fees and expenses incurred by the indemnified party in
connection with such claim.


7.    DEFAULT AND REMEDIES.


7.1 Purchaser’s Remedies. IN THE EVENT OF A SELLER DEFAULT UNDER ANY OF THE
TERMS OF THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE, AND AS A RESULT THEREOF
THE CLOSING DOES NOT OCCUR WITH RESPECT TO ANY PROPERTY, PURCHASER, AS
PURCHASER’S SOLE REMEDY, SHALL BE ENTITLED, AT ITS OPTION, TO (A) SPECIFIC
PERFORMANCE OF THIS AGREEMENT, (B) TERMINATE THIS AGREEMENT IN WHOLE AND RECEIVE
THE RETURN OF THE




--------------------------------------------------------------------------------






EARNEST MONEY, TOGETHER WITH SELLER’S PAYMENT TO PURCHASER OF ALL REASONABLE
OUT-OF-POCKET THIRD PARTY COSTS


INCURRED BY PURCHASER AND DIRECTLY RELATED TO THE PREPARATION AND NEGOTIATION OF
THIS AGREEMENT AND THE INSPECTION ACTIVITIES, INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS' FEES (AND SELLER SHALL PAY SUCH COSTS WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF A STATEMENT FROM PURCHASER DETAILING SUCH COSTS), OR (C)
TERMINATE THIS AGREEMENT IN PART WITH RESPECT TO THE PROPERTY OR PROPERTIES
AFFECTED BY THE SELLER DEFAULT AND PROCEED TO CLOSING WITH RESPECT TO THE
REMAINDER OF THE PROPERTIES WITH THE PURCHASE PRICE REDUCED BY THE ALLOCATED
PURCHASE PRICE FOR ANY AFFECTED PROPERTY OR PROPERTIES IN ACCORDANCE WITH
EXHIDIT A AND SELLER REIMBURSING PURCHASER FOR ITS REASONABLE OUT-OF-POCKET
THIRD PARTY COSTS INCURRED BY PURCHASER WITH RESPECT TO THE AFFECTED PROPERTY OR
PROPERTIES, AND THE INSPECTION ACTIVITIES RELATING TO THE AFFECTED PROPERTY OR
PROPERTIES, EXCLUDING ANY ATTORNEYS' FEES. THE PARTIES ACKNOWLEDGE AND AGREE
THAT, IN THE EVENT THAT PURCHASER CHOOSES THE REMEDY PROVIDED FOR IN CLAUSE (B)
OR (C) OF THE PRECEDING SENTENCE, THE PAYMENT OF OUT-OF-POCKET COSTS AND THE
RETURN OF THE EARNEST MONEY (AS CONTEMPLATED BY CLAUSE (B)) SHALL REPRESENT FULL
COMPENSATION AND LIQUIDATED DAMAGES TO PURCHASER IN THE EVENT THAT THE CLOSING
FAILS TO OCCUR DUE TO THE DEFAULT OF SELLER. EXCEPT AS EXPRESSLY SET FORTH IN
THIS SECTION 7.1, PURCHASER WAIVES ALL RIGHTS TO DAMAG I! OF ANY OTHER KIND OR
NATURE, INCLUDING, WITHOUT LIMITATION, C5J PENSATORY, DIRECT, INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR ITIVE DAMAGES.


/s/ JP    /s/ TW    Seller's Initials Purchaser's Initials




7.2 Seller's Remedies. Purchaser and Seller acknowledge that it would be
extremely impractical and difficult to ascertain the actual damages which would
be suffered by Seller if Purchaser fails to consummate the purchase and sale
contemplated herein for any reason other than Seller's default hereunder in any
material respect or the failure of condition precedent to Purchaser's obligation
to close hereunder. Purchaser and Seller have considered carefully the loss to
Seller occasioned by taking the Properties off the market as a consequence of
the negotiation and execution of this Agreement, the expenses of Seller incurred
in connection with the preparation of this Agreement and Seller's performance
hereunder, and the other damages, general and special, which Purchaser and
Seller realize and recognize Seller will sustain but which Seller cannot at this
time calculate with absolute certainty. Based on all those considerations,
Purchaser and Seller have agreed that the damage to Seller in such event would
reasonably be expected to be equal to the sum of the Earnest Money. Accordingly,
if Purchaser defaults on its obligation to consummate the purchase of any or all
of the Properties in accordance with the terms of this Agreement, then Seller's
sole and exclusive remedy shall be the right to retain the Earnest Money as full
and complete liquidated damages.






--------------------------------------------------------------------------------






THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT (A) PURCHASER SEEKS TO LIMIT ITS
LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE EARNEST MONEY IN THE EVENT
THIS AGREEMENT IS TERMINATED






--------------------------------------------------------------------------------








AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A
DEFAULT OF PURCHASER UNDER THIS AGREEMENT, AND (B) THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS
1671, 1676 AND 1677.


/s/ JP    /s/ TW    Seller's Initials    Purchaser's Initials


7.3 Post-Closing Remedies. After Closing, except for remedies that cannot be
waived as a matter of law and injunctive and provisional relief, Section 10
shall be the exclusive remedy for breaches of this Agreement (including any
covenant, obligation, representation or warranty contained in this Agreement or
in any certificate delivered pursuant to this Agreement).


8.     CONDITIONS PRECEDENT.


8.1 Due Diligence Period. Purchaser shall have until 5:00 p.m., pacific time on
September 30, 2014 (the period beginning on the Effective Date and ending at
5:00p.m., pacific time on September 30, 2014, the "Due Diligence Period") to
conduct and approve any investigations, studies or tests desired by Purchaser,
in Purchaser's sole discretion, to determine the feasibility of acquiring the
Properties. During the Due Diligence Period and subject to the restrictions and
limitations set forth in this Section 8.1, upon notice, Seller shall provide
Purchaser or its designated representatives access to the Properties at
reasonable times to conduct, at Purchaser's sole cost and expense, its due
diligence with respect to the Properties. Seller shall have an ongoing
obligation during the pendency of this Agreement to provide Purchaser with any
Property Information that is created or modified in any respect after the
commencement of the Due Diligence Period, however, the provision of any new,
modified or updated Property Information shall not reset or otherwise change the
start date of the Due Diligence Period. If Purchaser determines (in its sole
discretion) that any of the Properties are unsuitable for their purposes for any
reason, then Purchaser may terminate this Agreement in whole by written notice
to Seller given at any time prior to the expiration of the Due Diligence Period.
In addition, in the event that (i) Purchaser has a commercially reasonable
objection to the title, survey, environmental, financial or zoning information
contained in, or derived from, the Property Information (as hereinafter defined)
or the reports and studies obtained or conducted by Purchaser during the Due
Diligence Period, or (ii) Purchaser discovers a defect in any Property that
materially diminishes the value or marketability of such Property, Purchaser
shall have the right to partially terminate this Agreement with respect to up to
five (5), and not more than five (5), Properties by written notice to Seller
given at any time prior to the expiration of the Due Diligence Period (the
"Partial Termination Right"). If Purchaser terminates this Agreement in whole,
then the Earnest Money less one-half of the escrow fees shall be returned to
Purchaser, and neither party shall have any further rights or obligations under
this Agreement except those which expressly survive termination of this
Agreement. If Purchaser exercises its Partial Termination Right, the Purchase
Price shall be reduced by the amount of the Purchase Price allocated to such
Property as set forth on Exhibit A, and neither party shall have any further
rights or obligations under this Agreement with respect to such Property.
Purchaser's failure to




-8-




--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






so terminate this Agreement within the Due Diligence Period shall be deemed a
waiver by Purchaser of the condition contained in this Section 8.1, and
thereafter the Earnest Money shall not be refunded to Purchaser except pursuant
to another express provision of this Agreement. Purchaser’s right of inspection
pursuant to this Section 8.1 is and shall remain subject to the rights of
tenants of the Properties and Purchaser shall use reasonable efforts to minimize
interference with such tenants. Notwithstanding any other provision of this
Agreement, no inspection of the Properties shall be undertaken without two (2)
business days prior written notice to Seller. Seller or Seller’s representative
shall have the right to be present at any or all inspections. No inspection
shall involve the taking of samples or other physically invasive procedures
without the prior consent of Seller. Any inspection or test shall be performed
by a person (a) properly licensed and qualified and (b) who has obtained all
appropriate permits for performing such inspection or test. Upon the completion
of any inspection or test of any Property, Purchaser shall restore such Property
to its condition prior to such inspection or test. Notwithstanding anything to
the contrary contained in this Agreement, Purchaser shall indemnify, defend
(with counsel reasonably acceptable to Seller) and hold Seller and its past or
present affiliates, equity holders, employees, directors, officers, agents,
representatives, tenants and successors and assigns harmless from and against
any and all loss, cost, expense, liability, damage, demand, proceeding,
obligation, cause of action or claim (whether known or unknown, absolute or
contingent, both at law and in equity, and including, without limitation,
reasonable attorneys’ fees incurred in connection therewith) arising out of or
resulting from Purchaser’s right of entry upon and inspection and testing of the
Properties as provided for in this Section
8.1, and such indemnity shall survive the Closing and any termination of this
Agreement.


8.2 Conditions to Purchaser’s Obligation to Close. The obligations of Purchaser
under this Agreement are subject to the fulfillment, at or before the Closing,
of the following conditions (which may be waived in whole or in part by
Purchaser in its sole discretion):


8.2.1    Tenant Estoppels.    Seller shall have caused to be delivered to
Purchaser, at least five (5) days prior to the Closing Date, the Tenant
Estoppels.


8.2.2 Seller’s Performance. Seller shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date.


8.2.3 Accuracy of Seller’s Representations and Warranties. Each of Seller’s
representations and warranties set forth in Section 9.1 below shall be
materially true and correct as of the Closing, as modified by any Pre-Closing
Disclosures (as defined in Section 9.2 below). Notwithstanding the foregoing, if
Seller makes any Pre-Closing Disclosure to Purchaser that has a material adverse
effect on the Property or Properties corresponding to such Pre- Closing
Disclosure or Seller’s ability to consummate the transactions contemplated by
this Agreement, Purchaser shall have the right to terminate this Agreement in
whole or in part with respect to the Property or Properties corresponding to
such Pre-Closing Disclosure, by delivering written notice thereof to Seller on
or prior to the earlier of (a) the Closing Date, or (b) the fifth (5th) business
day after Purchaser receives written notice of such Pre-Closing Disclosure. If
Purchaser terminates this Agreement in whole,




--------------------------------------------------------------------------------






then the Earnest Money less one-half of the escrow fees shall be returned to
Purchaser, and neither party shall have any further rights or


obligations under this Agreement except those which expressly survive
termination of this Agreement. If Purchaser elects to terminate this Agreement
in part with respect to the Property or Properties corresponding to such
Pre-Closing Disclosure, the Purchase Price shall be reduced by the amount of the
Purchase Price allocated to such Property or Properties as set forth on Exhibit
A, and neither party shall have any further rights or obligations under this
Agreement with respect to such Property or Properties. If Purchaser does not
terminate this Agreement in whole or in part pursuant to its rights under this
Section 8.2.3, then such representations and warranties shall be deemed modified
to conform them to the Pre-Closing Disclosure. If Purchaser elects to terminate
this Agreement in whole or in part pursuant to its rights under this Section
8.2.3 and the condition or event that gave rise to the Pre-Closing Disclosure
made by Seller was caused by an affirmative act of Seller (and such act does not
constitute a default that would entitle Purchaser to remedies under Section
7.1), then (i) if terminated in whole, Seller shall be obligated to reimburse
Purchaser for its reasonable third party out-of-pocket expenses incurred by
Purchaser and directly related to its investigation of the Properties and the
transaction contemplated by this Agreement and no portion of the escrow fees
shall be deducted from the Earnest Money to be returned to Purchaser, or (ii) if
terminated in part, Seller shall be obligated to reimburse Purchaser for its
reasonable third party out-of-pocket expenses incurred by Purchaser and directly
related to its investigation of the affected Properties. The provisions of this
Section 8.2.3 shall survive termination of this Agreement by Purchaser.


8.2.4 Purchase Options. Seller shall have obtained a waiver or termination of
each Purchase Option (as hereinafter defined) on or prior to the Closing Date.
Notwithstanding anything to the contrary herein, in the event Seller fails to
obtain a waiver or termination of a Purchase Option on or prior to the Closing
Date, this Agreement shall automatically terminate as to such Property or
Properties subject to such Purchase Option for which Seller failed to obtain a
waiver, and the Purchase Price shall be reduced by the amount of the Purchase
Price allocated to such Property or Properties as set forth on Exhibit A, and
Seller shall be obligated to reimburse Purchaser for its reasonable third party
out-of-pocket expenses incurred by Purchaser and directly related to its
investigation of such Property or Properties, and neither party shall have any
further rights or obligations under this Agreement with respect to such Property
or Properties.


8.3 Conditions to Seller’s Obligation to Close. The obligations of Seller under
this Agreement are subject to the fulfillment, at or before the Closing, of the
following conditions (which may be waived in whole or in part by Seller in its
sole discretion):


8.3.1 Accuracy of Purchaser’s Representations and Warranties. Each of
Purchaser’s representations and warranties set forth in Section 9.3 below shall
be materially true and correct as of the Closing.


8.3.2 Purchaser’s Performance. Purchaser shall have performed all covenants and
obligations required by this Agreement to be performed or delivered by it on or
before the Closing Date.






--------------------------------------------------------------------------------






8.3.3 Purchase Options. Seller shall have obtained a waiver or termination of
each Purchase Option on or prior to the Closing Date. Notwithstanding anything
to the contrary herein, in the event Seller fails to obtain a waiver or
termination of a Purchase


Option on or prior to the Closing Date, this Agreement shall automatically
terminate as to such Property or Properties subject to such Purchase Option for
which Seller failed to obtain a waiver, and the Purchase Price shall be reduced
by the amount of the Purchase Price allocated to such Property or Properties as
set forth on Exhibit A, and Seller shall be obligated to reimburse Purchaser for
its reasonable third party out-of-pocket expenses incurred by Purchaser and
directly related to its investigation of such Property or Properties, and
neither party shall have any further rights or obligations under this Agreement
with respect to such Property or Properties.


9.    REPRESENTATIONS, WARRANTIES AND COVENANTS.


9.1    Seller’s Representations and Warranties.    Seller hereby represents and
warrants to Purchaser as to the following matters, as of the date of this
Agreement:


9.1.1. Organization and Authority. Seller is duly organized and in good standing
under the laws of the state of its organization. Seller has the power and
authority under its organizational documents to sell, transfer, convey and
deliver the Properties to be sold and purchased hereunder, and all action and
approvals required thereunder have been duly taken and obtained. The execution
of this Agreement by Seller, the consummation by Seller of the transactions
herein contemplated, and the execution and delivery of all documents to be
executed and delivered by Seller, have been or will be duly authorized by all
requisite action on Seller’s part and this Agreement has been and all documents
to be delivered by Seller pursuant to this Agreement, will be, duly executed and
delivered by Seller and is or will be, as the case may be, binding upon and
enforceable against Seller in accordance with their respective terms. The
representations and warranties of Seller contained in this Section 9.1.1 shall
survive Closing.


9.1.2 No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of (i) Seller’s organizational
documents, (ii) any material instrument or agreement to which Seller is a party
to, (iii) to Seller’s Knowledge, any applicable law, rule or regulation, or (iv)
to Seller’s Knowledge, any order or decree of any court or Governmental
Authority (as hereinafter defined) of any nature by which Seller is bound.
“Governmental Authority” shall mean any governmental or quasi-governmental
agency, department, board, commission, or bureau or other governmental or
quasi-governmental agency entity or instrumentality. The representations and
warranties of Seller contained in this Section 9.1.2 shall survive Closing.


9.1.3 Condemnation. Except as set forth on Schedule 9.1.3 attached hereto,
Seller has not received from any Governmental Authority any written notice of
any condemnation or eminent domain proceedings affecting any Property or any
part thereof, and to Seller’s Knowledge, no such proceedings are threatened with
respect to any Property or any part thereof. To Seller’s Knowledge, no action or
proceeding to change road patterns or grades which would affect ingress to or
egress from any Property are pending or have been threatened. The
representations and




--------------------------------------------------------------------------------






warranties of Seller contained in this Section 9.1.3 shall survive Closing for a
period of six (6) months.


9.1.4 Proceedings. To Seller’s Knowledge and except as set forth in Schedule
9.1.4 and in the Property Information, there are no actions, suits or other
proceedings by any person, firm, corporation, Tenant or Governmental Authority
now pending against or affecting the Properties or any part thereof. Except as
set forth on Schedule 9.1.4 attached hereto, (a) Seller has not been served with
any litigation which is still pending against Seller with respect to its
ownership of the Properties, and (b) to Seller’s Knowledge, no such litigation
has been threatened. The representations and warranties of Seller contained in
this Section 9.1.4 shall survive Closing for a period of six (6) months.


9.1.5 Property Information. To Seller’s Knowledge, Seller has provided to
Purchaser true, complete and correct copies of all of the Property Information
(as hereinafter defined). “Property Information” shall mean the documents to be
delivered to Purchaser pursuant to Exhibit G attached hereto. The
representations and warranties of Seller contained in this Section 9.1.5 shall
survive Closing for a period of six (6) months.


9.1.6 Personal Property. Seller owns no personal property located at any
Property. The representations and warranties of Seller contained in this Section
9.1.6 shall survive Closing for a period of six (6) months.


9.1.7 Ownership of the Properties. The Seller owns fee title to the Properties.
The representations and warranties of Seller contained in this Section 9.1.7
shall survive Closing for a period of six (6) months.


9.1.8 Contracts. To Seller’s Knowledge, Seller is not a party to any written
contracts or agreements relating to the Properties, other than the Master
Leases, this Agreement, those agreements set forth on Schedule 9.1.8 attached
hereto, and except as reflected in any Title Commitment provided to Purchaser
pursuant to this Agreement. The representations and warranties of Seller
contained in this Section 9.1.8 shall survive Closing for a period of six (6)
months.


9.1.9 Insurance. The Seller has not received any written notice from any
insurance company or board of fire underwriters requesting the performance of
any work or alterations with respect to any Property that has not been performed
or required an increase in insurance rates applicable to any Property as a
result of work which has not been performed. The Seller has received no written
notice of default or cancellation under any insurance policies covering any
Property. The representations and warranties of Seller contained in this Section
9.1.9 shall survive Closing for a period of six (6) months.


9.1.10 Bankruptcy. Seller has not commenced (within the meaning of any federal
or state bankruptcy law) a voluntary case, consented to the entry of an order
for relief against it in an involuntary case, or consented to the appointment of
a custodian of it or for all or any substantial part of its property, nor has a
court of competent jurisdiction entered an order or decree under any federal or
state bankruptcy law that is for relief against Seller in an involuntary case or
appointed a custodian of Seller for all or any substantial part of its
respective property. The




--------------------------------------------------------------------------------






representations and warranties of Seller contained in this Section 9.1.10 shall
survive Closing for a period of six (6) months.


9.1.11 Environmental Matters. Except as described in the Property Information,
Seller has not received any written notice from any Governmental Authority that
any Property or the use thereof violates in any material respect any applicable
federal, state, county or municipal laws, statutes, ordinances, orders, rules,
regulations and/or requirements. No underground storage tanks have been removed
from any Property by Seller. To Seller’s Knowledge and except as set forth in
the Property Information, there are no conditions relating to the release of
Hazardous Materials on the Properties that has resulted in or is resulting in
liability for investigation, response, remediation or cleanup of any Property,
and Seller has not received any written notice of any such liabilities with
respect to any Property. As required pursuant to California Health & Safety Code
25359.7, Seller has previously advised Purchaser in writing, and as set forth in
detail in the Property Information, that releases of Hazardous Materials have
come to be located on or under the Properties. “Hazardous Materials” shall mean
any hazardous, toxic or dangerous wastes or substances, or material defined as a
“hazardous waste”, “hazardous material”, “hazardous substance”, “toxic
substance,” “extremely hazardous waste”, “restricted hazardous waste”, or
similar categories in or for purposes of (i) any provision of California law;
(ii) the Comprehensive Environmental Response, Compensation and Liability Act or
1980 (42 U.S.C. Sec. 6903 et seq.), as amended; (iii) the Clean Water Act (33
U.S.C.
1251 et seq.), as amended; (iv) any so-called “Superfund” or “Superlien” law; or
(v) any other federal, state or local statute, law, ordinance, code, rule,
regulation, order, decree or other requirement of any Governmental Authority
regulating, relating to, or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, as
now or at any time hereafter in effect, including without limitation, asbestos,
petroleum, petroleum products, petroleum product wastes, methyl tertiary butyl
ether and lead. The representations and warranties of Seller contained in this
Section 9.1.11 shall survive Closing for a period of six (6) months.


9.1.12 Rights of First Refusal. Except as set forth in the Master Leases, Seller
has not granted any rights of first refusal to purchase or lease any Property or
any other rights or options to purchase or lease any Property. To Seller’s
knowledge, no such rights or options exist except as set forth on Schedule
9.1.12(a) (such rights or options set forth on Schedule 9.1.12(a), each, a
“Purchase Option” and collectively, the “Purchase Options”) and Schedule
9.1.12(b).


9.1.13 Brokers. No broker or finder has acted for Seller or any of its
affiliates in connection with this Agreement or the transactions contemplated
hereby and no person is entitled to any brokerage fee, finder’s fee or
commission in respect thereof based upon arrangements made by or on behalf of
Seller for which Purchaser could be liable. The representations and warranties
of Seller contained in this Section 9.1.13 shall survive Closing.


9.1.14 Master Leases. There are no leases or other rights of occupancy with
respect to the Properties, or any portion thereof, other than the Master Leases
and as set forth on Schedule 9.1.14. Seller has provided to Purchaser true,
complete and correct copies of the Master Leases. None of the Master Leases has
been modified, amended or assigned, except as set forth on Schedule 4.1 attached
hereto. Seller has not received or given any notice of termination or default
under any of the Master Leases, and, to Seller’s Knowledge, there is no existing
or uncured claim




--------------------------------------------------------------------------------






of default by Seller or Tenant under any of the Master Leases. Tenant has not
asserted (X) any defenses, set-offs or counterclaims, (Y) any right to reduction
in, refund


of, allowance, credit, rebate, concession or deduction against, or is otherwise
disputing, any rent, additional rent and other charges payable pursuant to any
of the Master Leases, or (Z) any right to cancel any of the Master Leases or to
be relieved of its covenants thereunder. No construction, alteration, decoration
or other work remains to be performed under any of the Master Leases by the
landlord thereunder and all construction allowances and brokerage commissions
payable with respect to each of the Master Leases by the landlord thereunder
have been paid. Tenant has not paid any rent under any of the Master Leases for
any period of more than thirty (30) days in advance. The representations and
warranties of Seller contained in this Section 9.1.14 shall survive Closing for
a period of six (6) months.


9.1.15 Accuracy. To Seller’s Knowledge, none of the written information supplied
by Seller to Purchaser or its agents pursuant to this Agreement in connection
with the transactions contemplated by this Agreement did contain, or at the
respective times such documents are delivered or become effective, will contain
any untrue statement of a material adverse fact or did omit, or at the
respective times such documents are delivered or become effective, will omit to
state a material adverse fact necessary in order to make a statement contained
therein not misleading. To Seller’s Knowledge, no statement, certificate,
schedule, list or other information furnished by Seller pursuant to this
Agreement contains or will intentionally contain any untrue statements of a
material adverse fact or omits or will intentionally omit to state a material
adverse fact necessary in order to make a statement contained therein not
misleading. The representations and warranties of Seller contained in this
Section 9.1.15 shall survive Closing for a period of six (6) months.


“Seller’s Knowledge” or any similar phrase shall mean the current actual
knowledge, without independent investigation or any implied duty to investigate
or make any inquiries, of Joshua Pack, William Turner and Greg Shoemaker. Such
individuals shall have no personal liability in any manner whatsoever hereunder
or otherwise related to the transactions contemplated hereby. Seller represents
and warrants that Joshua Pack, William Turner and Greg Shoemaker are persons (i)
having direct responsibility for the day to day operation and management of the
Properties or (ii) otherwise have knowledge of the matters set forth in this
Section 9.1.


Notwithstanding anything to the contrary herein, with respect to the property
condition reports set forth on Exhibit G, Purchaser acknowledges and agrees that
Seller has disclosed to Purchaser that Seller believes they are no longer
accurate and that Seller makes no representation or warranty with respect to the
accuracy thereof.


9.2 Representations Remade. As of Closing, Seller shall be deemed to remake and
restate the representations set forth in Section 9.1, except that the
representations shall be updated by delivering written notice to Purchaser in
order to reflect any fact, matter or circumstance which Seller has become aware
of, other than facts, matters or circumstances that Seller has been informed of
by Purchaser or any agent of Purchaser, that would make any of Seller’s
representations or warranties contained herein untrue or incorrect in any
material respect (any such disclosure being referred to as a “Pre-Closing
Disclosure”).






--------------------------------------------------------------------------------












9.3    Purchaser’s Representations and Warranties.    Purchaser represents and
warrants that:



9.3.1 Organization. Purchaser is duly organized and in good standing under the
laws of the state of its organization. Purchaser has full corporate power and
authority under its organizational documents to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Purchaser is duly qualified, licensed or
admitted to do business and is in good standing in all jurisdictions in which
the ownership, use or leasing of its assets, or the conduct or nature of its
business, makes such qualification, licensing or admission necessary and in
which the failure to be so qualified, licensed or admitted and in good standing
could reasonably be expected to have an adverse effect on the validity or
enforceability of this Agreement or on the ability of Purchaser to perform its
obligations hereunder. The representations and warranties of Purchaser contained
in this Section
9.3.1 shall survive Closing.


9.3.2 Authority. The execution and delivery by Purchaser of this Agreement, and
the performance by Purchaser of its obligations hereunder, have been or will be
duly and validly authorized by all necessary corporate and other proceedings on
the part of Purchaser. This Agreement has been duly and validly executed and
delivered by Purchaser and constitutes legal, valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with its terms. The
representations and warranties of Purchaser contained in this Section 9.3.2
shall survive Closing.


9.3.3 No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of (i) Purchaser’s organizational
documents, (ii) any material instrument or agreement to which Purchaser is a
party to, (iii) to Purchaser’s actual knowledge, any applicable law, rule or
regulation, or (v) to Purchaser’s actual knowledge, any order or decree of any
court or Governmental Authority of any nature by which Purchaser is bound. The
representations and warranties of Purchaser contained in this Section 9.3.3
shall survive Closing.


9.3.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of Purchaser, threatened against, relating to or affecting Purchaser
or any of its assets that could reasonably be expected to result in the issuance
of an order restraining, enjoining or otherwise prohibiting or making illegal
the consummation of any of the transactions contemplated by this Agreement. The
representations and warranties of Seller contained in this Section 9.3.4 shall
survive Closing for a period of six (6) months.


9.3.5 Brokers. No broker or finder has acted for Purchaser or any of its
affiliates in connection with this Agreement or the transactions contemplated
hereby and no person is entitled to any brokerage fee, finder’s fee or
commission in respect thereof based upon arrangements made by or on behalf of
Purchaser for which Seller could be liable. The representations and warranties
of Purchaser contained in this Section 9.3.5 shall survive Closing.






--------------------------------------------------------------------------------






9.3.6 Sophisticated Buyer. (i) Purchaser, together with its advisers, is a
sophisticated investor with substantial experience in the acquisition of real
estate and the conduct of due diligence related to such acquisition, (ii) that
the diligence and inspections permitted to take place herein within the time
limits provided for herein are sufficient to provide Purchaser with all of the
information needed by Purchaser to make an informed decision regarding the


acquisition of the Properties and (iii) Seller has not made any express or
implied representation, warranty or covenant whatsoever regarding the Properties
(other than as expressly set forth in this Agreement or any of the documents
that have been or will be delivered by Seller pursuant to this Agreement). To
the extent that Purchaser has relied upon any representations not set forth in
this Agreement or any of the documents that have been or will be delivered by
Seller pursuant to this Agreement, then Purchaser shall have no recourse against
Seller with respect thereto (except with respect to fraud). The representations
and warranties of Purchaser contained in this Section
9.3.6 shall survive Closing.


9.3.7 No Knowledge of Seller Breaches. Purchaser does not have any actual
knowledge of any material inaccuracy in, or any material breach of, any of
Seller’s representations, warranties or other statements set forth in this
Agreement or in any of the Exhibits or Schedules hereto. The representations and
warranties of Seller contained in this Section 9.3.7 shall survive Closing for a
period of six (6) months.


10.    INDEMNIFICATION.


10.1    Indemnification.


10.1.1 Seller’s Indemnification. Seller agrees to indemnify and hold harmless
Purchaser for, from and against any and all losses, costs, claims, liabilities,
damages and expenses, including, without limitation, reasonable attorneys' fees
and consequential damages, incurred by Purchaser in connection with or arising
from (a) any breach by Seller of any warranty or the inaccuracy of any
representation of Seller contained in this Agreement (as may be modified by any
Pre-Closing Disclosure) which expressly survives the Closing and (b) any breach
by Seller of any of its covenants or agreements contained in this Agreement
which expressly survive the Closing.


10.1.2 Purchaser’s Indemnification. Purchaser agrees to indemnify and hold
harmless Seller for, from and against any and all losses, costs, claims,
liabilities, damages and expenses, including, without limitation, reasonable
attorneys' fees and consequential damages, incurred by Seller in connection with
or arising from (a) any breach by Purchaser of any warranty or the inaccuracy of
any representation of Purchaser contained in this Agreement which expressly
survive the Closing and (b) any breach by Purchaser of any of its covenants or
agreements contained in this Agreement which expressly survive the Closing.


10.2    Notice and Determination of Claims.


10.2.1 Purchaser or Seller (the “Indemnified Party”) seeking indemnification
hereunder shall give to the other party obligated to provide indemnification to
such Indemnified Party (the “Indemnitor”) a notice (a “Claim Notice”) describing
in reasonable detail




--------------------------------------------------------------------------------






the facts giving rise to any claim for indemnification hereunder and shall
include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement or any other agreement, document or instrument executed hereunder
or in connection herewith upon which such claim is based; provided, that a Claim
Notice in respect of any pending or threatened action at law or suit in equity
by or against a third Person as to which indemnification will be sought (each
such action


or suit being a “Third Person Claim”) shall be given promptly after the action
or suit is commenced and governed under Section 10.3; provided further that
failure to give such notice shall not relieve the Indemnitor of its obligations
hereunder except to the extent it shall have been materially prejudiced by such
failure.


10.2.2 After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under Section
10.1 shall be paid within fifteen (15) days of receipt of the Claim Notice,
unless the Indemnitor has given written notice to the Indemnified Party of an
objection regarding the Claim Notice, in which case the claim for
indemnification shall be resolved by (i) written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree.


10.3    Third Person Claims.


10.3.1 Subject to Section 10.3.2 hereof, the Indemnified Party shall have the
right to conduct and control, through counsel of its choosing, the defense,
compromise or settlement of any Third Person Claim against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder, and in any such case the Indemnitor shall cooperate in
connection therewith and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested by the Indemnified Party in connection therewith;
provided, that:




(a) the Indemnitor may participate, through counsel chosen by it and at its own
expense, in the defense of any such Third Person Claim as to which the
Indemnified Party has so elected to conduct and control the defense thereof; and


(b) the Indemnified Party shall not, without the written consent of the
Indemnitor (which written consent shall not be unreasonably withheld), pay,
compromise or settle any such Third Person Claim; provided that if the
Indemnitor withholds such consent, or fails to grant such consent within
fourteen (14) days after written request from the Indemnified Party, and such
Third Person Claim shall be adversely determined, then the Indemnitor shall have
an obligation to provide indemnification hereunder to the Indemnified Party
without regards to the Liability Limitation (as hereinafter defined), but such
indemnification shall exclude the amount, if any, by which the proposed
settlement amount exceeds the Liability Limitation; provided, that, in no event
shall such exclusion reduce the indemnification provided hereunder below the
Liability Limitation.






--------------------------------------------------------------------------------






Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such Third Person Claim without such consent,
provided that in such event the Indemnified Party shall waive any right to
indemnity therefor hereunder unless such consent is unreasonably withheld or
delayed.


10.3.2 If any Third Person Claim against any Indemnified Party is solely for
money damages not in excess of the Liability Limitation, where Seller is the
Indemnitor, and


such Third Person Claim will have no continuing effect in any material respect
on the Properties, then the Indemnitor shall have the right to conduct and
control, through counsel of its choosing, the defense, compromise or settlement
of any such Third Person Claim against such Indemnified Party as to which
indemnification will be sought by any Indemnified Party from any Indemnitor
hereunder if the Indemnitor has acknowledged and agreed in writing that, if the
same is adversely determined, the Indemnitor has an obligation to provide
indemnification to the Indemnified Party in respect thereof, and in any such
case the Indemnified Party shall cooperate in connection therewith and shall
furnish such records, information and testimony and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by the Indemnitor in connection therewith, such cooperation to be at
no cost or expense to the Indemnified Party; provided, that the Indemnified
Party may participate, through counsel chosen by it and at its own expense, in
the defense of any such Third Person Claim as to which the Indemnitor has so
elected to conduct and control the defense thereof. Notwithstanding the
foregoing, the Indemnified Party shall have the right to pay, settle or
compromise any such Third Person Claim, provided that in such event the
Indemnified Party shall waive any right to indemnity therefor hereunder unless
the Indemnified Party shall have sought the consent of the Indemnitor to such
payment, settlement or compromise and such consent was unreasonably withheld, in
which event no claim for indemnity therefor hereunder shall be waived.


10.4 Limitation of Seller’s Liability. Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred (and Purchaser shall not
have waived, relinquished or released any applicable rights in further
limitation), (a) the aggregate liability of Seller arising pursuant to or in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Seller under this Agreement
(or any document executed or delivered in connection herewith) shall not exceed
Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Liability
Limitation”), except as provided in Section 10.3.1.b, and (b) no claim by
Purchaser alleging a breach by Seller of any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith) may be made, and
Seller shall not be liable for any judgment in any action based upon any such
claim, unless and until such claim, either alone or together with any other
claims by Purchaser alleging a breach by Seller of any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith), is for an aggregate
amount in excess of Twenty Thousand Dollars ($20,000) (the “Floor Amount”), in
which event Seller’s liability respecting such claim or claims shall be for the
entire amount thereof, subject to the limitation set forth in clause (a) above.
No constituent partner or member in or agent of Seller, nor any advisor,
trustee, director, officer, member, partner, employee, beneficiary, shareholder,
participant, representative or agent of any entity that is or becomes a
constituent partner or member in Seller or an agent of Seller (including,




--------------------------------------------------------------------------------






but not limited to, Drawbridge Special Opportunities Fund LP) (“Seller’s
Affiliates”) shall have any personal liability, directly or indirectly, under or
in connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and,
except as otherwise set forth herein, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Purchaser, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability. Notwithstanding anything to the contrary
contained in this


Agreement, neither the negative capital account of any constituent partner or
member in Seller, nor any obligation of any constituent partner or member in any
entity owning an interest (directly or indirectly) in Seller to restore a
negative capital account or to contribute capital to Seller (or any entity
owning an interest, directly or indirectly, in any other constituent partner or
member of Seller), shall at any time be deemed to be the property or an asset of
Seller or any such other partner or member (and neither Purchaser nor any of its
successors or assigns shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account of such party’s
obligations to restore or contribute). The provisions of this Section 10 shall
survive the Closing and any termination of this Agreement.


10.5 Limitation of Purchaser’s Liability. Notwithstanding anything to the
contrary contained herein, if the Closing shall have occurred (and Seller shall
not have waived, relinquished or released any applicable rights in further
limitation), (a) the aggregate liability of Purchaser arising pursuant to or in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Purchaser under this Agreement
(or any document executed or delivered in connection herewith) shall not exceed
the Liability Limitation, except as provided in Section 10.3.1.b, and (b) no
claim by Seller alleging a breach by Purchaser of any representation, warranty,
indemnification, covenant or other obligation of Purchaser contained herein (or
in any document executed or delivered in connection herewith) may be made, and
Purchaser shall not be liable for any judgment in any action based upon any such
claim, unless and until such claim, either alone or together with any other
claims by Seller alleging a breach by Purchaser of any representation, warranty,
indemnification, covenant or other obligation of Purchaser contained herein (or
in any document executed or delivered in connection herewith), is for an
aggregate amount in excess of the Floor Amount, in which event Purchaser’s
liability respecting such claim or claims shall be for the entire amount
thereof, subject to the limitation set forth in clause (a) above.


10.6 Tax Benefit and Treatment of Indemnification Payment. The parties hereto
agree that any indemnification payments made pursuant to this Section 10 shall
be treated for all tax purposes as an adjustment to the Purchase Price unless
otherwise required by applicable law.


The provisions of this Section 10 shall survive the Closing.


11. SATISFACTION OF LIENS. If at the Closing there are any liens on the
Properties which Seller is obligated to pay and discharge, Seller or Purchaser,
with Seller’s written




--------------------------------------------------------------------------------






approval, shall have the right to instruct the Title Company to use any cash
portion of the Purchase Price to satisfy the same.


12.    OPERATION OF PROPERTIES PRIOR TO CLOSING; EXCLUSIVITY.


12.1 Seller covenants and agrees that from the Effective Date until the Closing
or sooner termination of this Agreement, Seller will cause the Tenant to
continue to operate and maintain the Properties in accordance with their current
standards and those standards that are customary for a triple net lease.


12.2 Seller covenants and agrees that, from the Effective Date until the Closing
or sooner termination of this Agreement, Seller shall not, without Purchaser’s
prior written consent in each instance, which consent may be given or withheld
in Purchaser’s sole discretion, enter into any new lease, any amendment or
modification to any of the Master Leases, consent to any assignment, sublease or
alterations in connection with any lease existing as of the date hereof or any
new lease unless the Seller has no legally effective right to object thereto, or
remove any tenant under any lease, whether by summary proceeding or otherwise.
Seller shall promptly furnish Purchaser with a written notice of the proposed
action which shall contain information regarding the proposed action that Seller
believes is reasonably necessary to enable Purchaser to make informed decisions
with respect to the advisability of the proposed action. If Purchaser fails to
give Seller notice of its approval or disapproval of any such proposed action
requiring its approval hereunder within five (5) business days after Seller
notifies Purchaser of Seller’s desire to take such action, then Purchaser shall
be deemed to have given its approval to the action or matter described in
Seller’s request.


12.3 From the Effective Date until the Closing or sooner termination of this
Agreement, Seller covenants to: (a) not place any mortgage or any other
encumbrance, easement, covenant, condition, right-of-way, license or restriction
on any Property or voluntarily take any action that materially and adversely
affects title to any Property as same exists on the Effective Date; (b) deliver
to Purchaser, promptly after receipt by Seller, all written notices of any
violations issued to Seller by Governmental Authorities with respect to any
Property and any other material notices received from any Governmental Authority
with respect to such Property; (c) not alter, amend or become a party to any new
agreement affecting a Property unless the agreement is terminable within thirty
(30) days after the Closing and such termination can occur without penalty or
other cost to Purchaser; (d) not, without the prior written consent of
Purchaser, take any action before any Governmental Authority, the object of
which would be to change the present zoning of or other land use limitations
upon any Property (or any portion thereof) or its potential use; or (e) not
settle any condemnation claim or insurance casualty claim relating to the
Properties without Purchaser’s prior written consent not to be unreasonably
withheld or delayed.


12.4 Seller shall request estoppel certificates from each party to any
reciprocal easement agreement or declaration of covenants, conditions and/or
restrictions affecting any of the Properties regarding which, and within two (2)
business days after, Seller has received written notice from Purchaser (together
with a draft of such requested estoppel), addressed or certified to Purchaser
and Purchaser’s lender (if any), regardless of whether such parties are required
to execute such an estoppel certificate. Seller shall forward to Purchaser a
copy of any executed estoppel received by




--------------------------------------------------------------------------------






Seller within two (2) business days after receipt thereof. The provisions of
this Section 12.4 shall survive Closing for a period of six (6) months.


12.5 From the Effective Date until the Closing or sooner termination of this
Agreement, Seller agrees that Seller shall not accept or entertain offers,
negotiate, solicit interest or otherwise enter into discussions involving the
sale, joint venture, financing, disposition or other transaction involving the
Properties.


12.6 No later than September 12, 2014, Seller shall provide Purchaser with a
waiver from Tenant of its right of first offer under Article 34 of each Master
Lease with respect


to the sale of the Properties to Purchaser pursuant to this Agreement. In
addition, Seller shall, at Seller’s cost and expense, use diligent efforts to
obtain a waiver or termination of each other Purchase Option on or prior to the
Closing Date.


13.    INTENTIONALLY DELETED.


14.    MISCELLANEOUS.


14.1 Entire Agreement. All understandings and agreements heretofore had between
Seller and Purchaser with respect to the Properties are merged in this
Agreement, which alone fully and completely expresses the agreement of the
parties.


14.2 Assignment. Except as provided in Section 14.12 below, neither this
Agreement nor any interest hereunder shall be assigned or transferred by
Purchaser without Seller’s consent; and in no event shall any assignment by
Purchaser release Purchaser of its obligations hereunder, except as provided
below. Notwithstanding the foregoing provisions, Seller’s consent shall not be
required where Purchaser proposes to assign this Agreement in whole or in part
with respect to any Property to any special purpose entity owned or controlled
by or under common control with AR Capital, LLC, American Realty Capital
Properties, Inc. or ARC Properties Operating Partnership, L.P. so long as
Purchaser gives Seller notice of such assignment setting forth the correct name
and signature block of such assignee, at least five (5) days prior to the
Closing Date. No assignment shall relieve ARCP Acquisitions, LLC, a Delaware
limited liability company (“Original Purchaser”) of liability for the
performance of Purchaser’s duties and obligations under this Agreement, whether
arising before or after the date of such assignment or Closing, and Original
Purchaser and any assignee of Original Purchaser hereunder shall be and remain
jointly severally liable for such duties and obligations; provided, however,
with respect to any assignment, if Closing occurs the Original Purchaser (but
not the assignee) shall be relieved of all its obligations arising under this
Agreement before, on and after Closing. Subject to the foregoing provisions,
this Agreement shall be binding upon and enforceable against, and shall inure to
the benefit of, Purchaser and Seller and their respective legal representatives,
successors and permitted assigns.


14.3 Modifications. This Agreement shall not be modified or amended except in a
written document signed by Seller and Purchaser.






--------------------------------------------------------------------------------






14.4 Time of Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, the
day of the act or event from which the period of time runs shall be excluded,
and the last day of such period shall be included, unless it is a Saturday,
Sunday, or legal holiday, in which case the period shall be deemed to run until
the end of the next day which is not a Saturday, Sunday, or legal holiday.


14.5 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the state of California.


14.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally or
by certified mail, return receipt requested, postage prepaid, by facsimile
transmission with confirmed receipt, or by overnight courier (such as Federal
Express), addressed as follows below. All notices given


in accordance with the terms hereof shall be deemed given when received or upon
refusal of delivery, provided that notices delivered via facsimile as
hereinabove provided shall be deemed given once such notice or other
communication is transmitted to the facsimile number for each party set forth
below their respective addresses, provided that the sending facsimile generates
a transmission report showing the successful completion of such transaction and
provided that a copy of the notice, demand or request sent by facsimile shall
also be sent by one of the other methods set forth herein. Either party hereto
may change the address for receiving notices, requests, demands or other
communication by notice sent in accordance with the terms of this Section 14.6.


If to Seller:


c/o Drawbridge Special Opportunities Fund LP
1345 Avenue of the Americas, 46th Floor
New York, New York 10105
Attention: Constantine M. Dakolias, CCO
and Glenn P. Cummins, CFO Facsimile: (212) 798-6131


With a copy to:


Fortress Investment Group LLC
10250 Constellation Boulevard, Suite 1600
Los Angeles, CA 90067
Attention: William Turner
Facsimile: (310) 228-3031


With a copy to:


Sidley Austin LLP
555 W. 5th Street, Suite 4000
Los Angeles, CA 90013




--------------------------------------------------------------------------------






Attention: Courtney Rangen
Facsimile No.: (213) 896-6600


If to Purchaser:


c/o American Realty Capital Properties, Inc.
2325 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attention: Todd J. Weiss
Telephone: (602) 778-6340
Facsimile: (480) 449-7012


With a copy to:


Kutak Rock LLP
8601 N. Scottsdale Road, Suite 300


Scottsdale, AZ 85253-2742
Attention: Mitchell Padover, Esq. Telephone: (480) 429-4848
Facsimile: (480) 429-5001






14.7 “AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTIES AND PURCHASER’S
OPPORTUNITY TO INSPECT THE PROPERTIES, PURCHASER AGREES, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 9.1 ABOVE OR IN ANY
DOCUMENTS EXECUTED BY SELLER PURSUANT TO THIS AGREEMENT (THE “EXPRESS
REPRESENTATIONS”) TO TAKE THE PROPERTIES “AS-IS,” “WHERE-IS,” AND WITH ALL
FAULTS AND CONDITIONS THEREON. PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT
TO THE EXPRESS REPRESENTATIONS, SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO (A) THE NATURE, QUALITY OR CONDITION OF THE PROPERTIES, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED
FROM THE PROPERTIES, (C) THE SUITABILITY OF THE PROPERTIES FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF
OR BY THE PROPERTIES OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR
REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (E) THE
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTIES; OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTIES, AND
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION




--------------------------------------------------------------------------------






AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980
(“CERCLA”), AS AMENDED, AND REGULATIONS PROMULGATED THEREUNDER. PURCHASER, ITS
SUCCESSORS AND ASSIGNS, HEREBY WAIVE, RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR
BRING ANY COST RECOVERY ACTION OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR
CLAIM AGAINST SELLER OR SELLER’S AFFILIATES (OTHER THAN TENANT PURSUANT TO THE
MASTER LEASES) BASED ON (A) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH
AND SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY
SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (B) ANY DISCHARGE, DISPOSAL,
RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON, AT, TO, OR
FROM THE PROPERTIES, OR (C) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON, UNDER,
OR IN THE VICINITY OF THE PROPERTIES. THE PROVISIONS OF THIS SECTION 14.7 SHALL
SURVIVE THE CLOSING AND ANY TERMINATION OF THIS AGREEMENT.


PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTIES, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTIES. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATES, OTHER THAN TENANT
PURSUANT TO THE MASTER LEASES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF ANY AND EVERY
KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR
ALLEGED AGAINST SELLER (AND SELLER’S AFFILIATES, OTHER THAN TENANT PURSUANT TO
THE MASTER LEASES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTIES.


NOTWITHSTANDING THE FOREGOING, PURCHASER DOES NOT WAIVE, RELEASE OR DISCHARGE
ANY CLAIM IT HAS OR MAY HAVE AGAINST SELLER WITH RESPECT TO THE EXPRESS
REPRESENTATIONS OR ANY CLAIM IT MAY HAVE AGAINST TENANT PURSUANT TO THE MASTER
LEASES.






--------------------------------------------------------------------------------






PURCHASER EXPRESSLY WAIVES ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION 1542,
AS AMENDED OR MODIFIED, WHICH PROVIDES THAT:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


PURCHASER HEREBY SPECIFICALLY ACKNOWLEDGES THAT PURCHASER HAS CAREFULLY REVIEWED
THIS SECTION, AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL, IS FULLY AWARE OF ITS
CONSEQUENCES, AND THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF
THIS AGREEMENT; PROVIDED, HOWEVER, SUCH RELEASE, WAIVER OR DISCHARGE




--------------------------------------------------------------------------------








SHALL NOT APPLY AND SHALL BE OF NO FORCE OR EFFECT FOR ANY CLAIMS ARISING OUT OF
SELLER'S FRAUD.


/s/ JP    /s/ TW    Seller's Initials    Purchaser's Initials


14.8    Waiver of Jury Trial; Judicial Reference.


14.8.1 Because disputes arising in connection with complex transactions are most
quickly and economically resolved by an experienced and expert person and
further because Seller and Purchaser (collectively, the "Parties") wish
applicable California State and Federal laws to apply, the Parties desire that
their disputes be resolved by a judicial referee applying such applicable laws.
The Parties understand and acknowledge that, to achieve these goals, the Parties
are required to and hereby do forego resort to trial by jury in any action,
suit, or proceeding brought to resolve any dispute, whether sounding in
contract, tort or otherwise, arising out of, connected with, related to, or
incidental to this Agreement and/or the relationship established among the
Parties in connection with this Agreement or related document or the
transactions contemplated hereby or thereby (a "Dispute").


14.8.2 Accordingly, any Dispute arising out of or in connection with this
Agreement and/or the relationship established among the Parties in connection
with this Agreement or related document or the transactions contemplated hereby
or thereby, shall be resolved pursuant to the provisions for reference and trial
by referee (without jury) set forth in California Code of Civil Procedure
Section 638 et seq., or any statute containing reasonably similar provisions
which replaces such sections, except as expressly modified by the provisions
hereof. The referee ("Referee") shall be a retired or former California Superior
Court or Court of Appeals judge or Supreme Court justice residing in the Los
Angeles, California area, who is either (i) agreed to by the Parties to a
Dispute within fifteen (15) days of the notice by any Party to the other(s) of
the intention to invoke this Section 26.02 to resolve the Dispute, or (ii)
failing such agreement, is appointed pursuant to California Code of Civil
Procedure Section 640 in an action filed in the Superior Court of Los Angeles
County, California.


14.8.3 The Parties agree that any Party may (and, if necessary, the other
Parties shall join in such filing) file with the clerk of the Los Angeles County
Superior Court, and/or with the appropriate judge of such court, any and all
petitions, motions, applications or other documents necessary to obtain the
appointment of such a Referee immediately upon the commencement of any action or
proceeding to resolve any Dispute, and to conduct all necessary discovery and to
proceed to a trial as expeditiously as possible. It is the Parties' intention
and the Parties and the Referee shall use their best efforts to be certain that
(i) discovery be conducted for a period no longer than six (6) months from the
date (the "Referee Date") the Referee is appointed (whether by stipulation or by
the Superior Court), excluding motions regarding discovery, and (ii) trial be
set on a date that is within nine (9) months of the Referee Date. All discovery
motions shall be filed with the Referee and served upon the opposing Party no
later than the last day of the six-month discovery period; provided that the
Parties agree to grant such reasonable extensions of time necessary to reflect
the complexities of the issues presented for resolution. All proceedings,
including trial, before the Referee shall be conducted at a neutral location
(unless otherwise stipulated by the Parties) within ten (10) miles of the
downtown Los










--------------------------------------------------------------------------------






Angeles County Superior Court. The Parties agree that said Referee shall be a
judge for all purposes (including, without limitation, (x) ruling on any and all
discovery matters and motions and any and all pretrial or trial motions, (y)
setting a schedule of pretrial proceedings, and (z) making any other orders or
rulings a sitting judge of the Superior Court would be empowered to make in any
action or proceeding in the Superior Court). Any matter before the Referee shall
be governed by the substantive law of California, its Code of Civil Procedure,
Rules of Court, Evidence Code, and such other statutes or rules which would be
applicable if the matter were tried in the Superior Court, except as otherwise
specifically agreed by the Parties and approved by the Referee. The Parties
intend this general reference agreement to be specifically enforceable in
accordance with the California Code of Civil Procedure. Any decision of the
Referee and/or judgment or other order entered thereon shall be appealable to
the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the Los Angeles County Superior
Court. The Referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law.


14.8.4 During the pendency of any action or proceeding respecting a Dispute, and
before the entry of any judgment therein, each of the parties to such action or
proceeding shall bear equal shares of the fees charged and costs incurred by the
Referee in connection with performing the services provided in this Section. The
compensation of the Referee shall not exceed the prevailing rate for like
services. The prevailing party shall be entitled to reasonable court costs and
legal fees, including customary attorney fees, expert witness fees, paralegal
fees, the fees of the Referee and other reasonable costs and disbursements
charged to the party by its counsel, in such amount as is determined by the
Referee. If a court reporter is requested by either party, then such reporter
shall be present at all proceedings, and the fees of such reporter shall be
borne by the party requesting such reporter. Such fees shall be an item of
recoverable costs.


14.8.5 Nothing in this Section 14.8 shall prejudice the right of any Party to
obtain provisional relief or other equitable remedies as shall otherwise be
available under the Code of Civil Procedure and/or applicable Court rules.


14.8.6 SELLER AND PURCHASER EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS
SECTION 14.8 ARE A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS
AGREEMENT.


14.9 Confidentiality. Except as may be required by law, without the prior
written consent of Seller, and unless the Closing occurs, Purchaser shall use
the same degree of care with respect to Information (hereinafter defined) as
Purchaser employs with respect to its own proprietary or confidential
information of like importance, and shall not disclose to any third party the
existence of this Agreement or any term or condition thereof or the results of
any inspections or studies undertaken in connection herewith or make any public
pronouncements, issue any press releases or otherwise furnish the Information or
any information regarding this Agreement, or the transactions contemplated
hereby to any third party; provided, however, that the foregoing shall not be
construed to prevent Purchaser from making (i) disclosures to Purchaser’s
Representatives (as hereinafter defined), (ii) any disclosure required by any
applicable law or regulation or judicial process, or (iii) any disclosure to the
extent such information or materials (1) are already in the public domain, (2)
is or become generally




--------------------------------------------------------------------------------








available to the public other than as a result of a disclosure by Purchaser, (3)
is or become available to Purchaser on a non-confidential basis from a source
other than Seller who, to Purchaser’s knowledge, is not subject to a
confidentiality agreement with, or other obligation of secrecy to, Seller
prohibiting such disclosure, or (4) are independently developed by Purchaser or
its representatives without reference to the Information. For purposes hereof,
“Information” shall mean and shall be deemed to include, without limitation, the
following written information provided by or on behalf of Seller to Purchaser,
its agents, employees, representatives, consultants, lenders, attorneys or other
professionals (collectively, “Purchaser’s Representatives”) either prior to or
following the Effective Date: (a) all documentation and/or information described
in or relating to this Agreement, including, without limitation, the Leases, the
Property Information, and all other information regarding the operation,
ownership, maintenance, management, or occupancy of the Properties; (b) the
Surveys; and (c) any reports, tests, or studies (together with the results of
such studies and tests obtained or provided by, or on behalf of, Seller).
Notwithstanding the foregoing, Seller’s delivery and Purchaser’s use of the
Information are subject to the following terms: Purchaser shall (i) accept and
hold all Information in confidence using the same degree of care with respect to
Information as Purchaser employs with respect to its own proprietary or
confidential information of like importance; (ii) not copy, reproduce,
distribute or disclose the Information to any third party other than Purchaser’s
Representatives, except as permitted in this Section 14.9; (iii) not use the
Information for any purpose other than in connection with the transactions
contemplated hereunder; and (iv) not knowingly use the Information in any manner
detrimental to Seller or the Properties. Purchaser agrees to transmit the
Information only to those Purchaser’s Representatives who are participating in
the evaluation of the acquisition of the Properties, who are informed of the
terms of this Section 14.9 of this Agreement and who are instructed not to make
use of the Information in a manner inconsistent herewith. Purchaser shall be
responsible for any breach of the terms of this Agreement by Purchaser’
Representatives or any other person to whom the Information is communicated.
Purchaser agrees to indemnify, defend and hold Seller, its members, officers,
directors, shareholders, partners, employees, beneficiaries, trustees, agents
and representatives harmless against all losses, claims, suits, damages and
liabilities resulting from Purchaser’s breach of this Section 14.9, as well as
any breach thereof by Purchaser’s Representatives, which indemnification shall
survive the termination of this Agreement for a period of one (1) year.


14.10 Tax Disclosure Provision. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of any transaction
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure; provided, however, that such disclosure may not be made to
the extent required to be kept confidential to comply with any applicable
federal or state securities laws. The provisions of this Section 14.10 are
intended to comply with the requirements of the presumption set forth in
Treasury Regulations Section 1.6011-4 (b) (3) and are not intended to permit the
disclosure of any information that is not subject to the requirements of such
presumption.


14.11 Reports. If for any reason Purchaser does not consummate the Closing
(other than because of a breach by Seller hereunder), then Purchaser shall, upon
Seller’s written






--------------------------------------------------------------------------------






request, either (a) return to Seller any and all studies, reports, surveys and
other information, data and/or documents relating to the Properties or any part
thereof provided to Purchaser by or at the request of Seller or Seller’s
Affiliates, or (b) certify to Seller that Purchaser has destroyed all such
documents; provided that, Purchaser shall return to Seller copies of all the
full-sized surveys provided to Purchaser by Seller’s counsel. Notwithstanding
the foregoing, Purchaser (x) will be entitled to retain one copy of the
Information for compliance purposes or for the purposes of defending or
maintaining litigation or threatened litigation, subject to the continued
application of the provisions of Section 14.9 and (y) will not be obligated to
erase Information that is contained in an archived computer system made in
accordance with its security and/or disaster recovery procedures on the
understanding that any such retained Information shall remain subject to the
continued application of the provisions of Section 14.9.


14.12 Reporting Person. Seller and Purchaser hereby designate Escrow Agent to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions closed on or after January 1, 1991. In
this regard, Seller and Purchaser each agree to execute at Closing, and to cause
Escrow Agent to execute at Closing, a Designation Agreement, designating Escrow
Agent as the reporting person with respect to the transaction contemplated by
this Agreement.


14.13 Press Releases. The parties hereto shall not issue any press releases with
respect to the transactions contemplated hereby or consummated in accordance
with the terms hereof except upon the mutual agreement of the parties as to the
form and content of such press release (with consent not to be unreasonably
withheld or delayed by either party).


14.14 Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument.


14.15 Construction. This Agreement shall not be construed more strictly against
Seller merely by virtue of the fact that the same has been prepared by Seller or
its counsel, it being recognized both of the parties hereto have contributed
substantially and materially to the preparation of this Agreement.


14.16 Attorneys’ Fees. In the event of litigation between the parties with
respect to this Agreement or the transactions contemplated hereby, the
prevailing party therein shall be entitled to recover from the losing party all
of its costs of enforcement and litigation, including, but not limited to, its
reasonable attorneys’ and paralegal fees, witness fees, court reporters’ fees
and other costs of suit.


14.17 ERISA. Each party represents to the other that it is not deemed for any
purpose of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, to hold assets of any (1) “employee
benefit plan” as defined in, and subject to the fiduciary responsibility
provisions of, ERISA, or (2) “plan” as defined in and subject to Section 4975 of
the Code.






--------------------------------------------------------------------------------






14.18 Specially Designated National or Blocked Person. For purposes of this
Agreement, (i) a “Specially Designated National or Blocked Person” means a
Person (a) designated by the Office of Foreign Assets Control at the U.S.
Department of the Treasury, or other U.S. governmental entity, and appearing on
the List of Specially Designated Nationals and Blocked Persons
(http://www.ustreas.gov/offices/enforcement/ofac/sdn/ index.shtml), which List
may be updated from time to time; or (b) with whom Purchaser or Seller is
prohibited from engaging in transactions by any trade embargo, economic sanction
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States; and (ii) “Person” means an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed herein. Purchaser represents and warrants to Seller,
knowing that Seller is relying on such representation and warranty, that
Purchaser is not a Specially Designated or Blocked Person. Seller represents and
warrants to Purchaser, knowing that Purchaser is relying on such representation
and warranty, that Seller is not a Specially Designated or Blocked Person.


14.19 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


14.20 Further Assurances. Seller and Purchaser shall execute and deliver any and
all additional papers, documents, and other assurances, and shall do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out the intent of this Agreement.








[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first above written.


SELLER:     CF UNITED PROPCO LLC,
a Delaware limited liability company




By: /s/ Joshua Pack    
Name: Joshua Pack    
Title: Vice President    










PURCHASER:     ARCP ACQUISITIONS, LLC,
a Delaware limited liability company


By: /s/ Todd J. Weiss    
Name: Todd J. Weiss    
Title: Authorized Officer    










































































